Citation Nr: 0904042	
Decision Date: 02/05/09    Archive Date: 02/13/09

DOCKET NO.  05-41 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for bipolar disorder.

2.  Whether new and material evidence has been received 
sufficient to reopen a previously denied claim of service 
connection for post-traumatic stress disorder (PTSD); and if 
so, whether service connection for this condition is 
warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Amy M. Smith, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1992 to June 
1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating action of the 
Department of Veterans Affairs Regional Office (RO) in North 
Little Rock, Arkansas.

The veteran presented testimony at a Video Conference hearing 
chaired by the undersigned Veterans Law Judge in April 2008.  
A transcript of the hearing is associated with the claims 
folder.

The Board has determined that new and material evidence 
sufficient to reopen the  claim of service connection for 
PTSD has been received.  The issue of entitlement to service 
connection for PTSD is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The credible medical evidence does not reflect bipolar 
disorder associated with his active military duty.

2.  In December 2002, the RO denied the veteran's application 
to reopen a claim of service connection for PTSD.  Following 
receipt of notification of that determination, the veteran 
did not initiate a timely appeal of the denial, and the 
decision became final.

3.  Evidence received since the RO's December 2002 decision 
is new and material and raises a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  Service connection for bipolar disorder is not warranted.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2008)

2.  The RO's December 2002 decision that denied the veteran's 
application to reopen a claim of service connection for PTSD 
is final.  38 U.S.C.A. § 7105 (West 2002) and 38 C.F.R. 
§§ 3.104, 20.200, 20.302, 20.1103 (2008).

3.  The evidence received since the RO's December 2002 denial 
of the veteran's application to reopen a claim of service 
connection for PTSD is new and material, and the claim is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide, in 
accordance with 38 C.F.R. § 3.159(b)(1).  The U.S. Court of 
Appeals for Veterans Claims (Court) has held that VCAA notice 
should be provided to a claimant before the initial RO 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

As to the new and material aspect of the veteran's claim of 
entitlement to service connection for PTSD, the Board is 
granting in full the benefit sought on appeal.  Accordingly, 
assuming, without deciding, that any error was committed with 
respect to either the duty to notify or the duty to assist, 
such error was harmless and will not be further considered.

With respect to the issue of service connection for bipolar 
disorder, the foregoing notice requirements were satisfied by 
a January 2004 letter.  In addition, following the letter, 
the October 2005 statement of the case was issued, which 
provided the veteran with an additional 60 days to submit 
more evidence.  The veteran was informed of the law and 
regulations governing the assignment of disability ratings 
and effective dates in a March 2006 letter.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Thus, 
the Board finds that VA's duty to notify has been satisfied.

Additionally, the Board finds that the duty to assist 
provisions of the VCAA have been met in this case.  All 
evidence adequately identified by the veteran relative to his 
claim has been obtained and associated with the claims file.  
Neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  

The Board acknowledges that the veteran has not been accorded 
a VA examination pertinent to his claim of service connection 
for bipolar disorder.  However, as will be discussed in the 
following decision, service treatment records are negative 
for complaints of, treatment for, or findings of bipolar 
disorder.  Further, available post-service medical records do 
not include a diagnosis of bipolar disorder.  
Thus, a remand to accord the veteran an opportunity to 
undergo a VA examination that specifically addresses the 
etiology of the claimed bipolar disorder is not necessary.  
VA's duty to assist is not invoked where "no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim."  Charles v. Principi, 16 Vet. 
App. 370 (2002) & 38 U.S.C.A. § 5103A(a)(2).  See also & 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the Board concludes that VA has satisfied its 
duty to assist, and additional development efforts would 
serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).

II.  Standard Of Review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

III.  Service Connection 

The veteran contends that he developed bipolar disorder as a 
result of his military service.

Generally, service connection may be granted for any 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation in service of 
a pre-existing injury or disease.  38 U.S.C.A. § 1110 (West 
2002).  Service connection may be established by 
demonstrating that the disability was first manifested during 
service and has continued since service to the present time 
or by showing that a disability which pre-existed service was 
aggravated during service.  Service connection may be granted 
for any disease diagnosed after discharge from service, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303 (2008). 

A threshold requirement for the grant of service connection 
for any disability is that the disability claimed must be 
shown to be present.  38 U.S.C.A. § 1110 (West 2002).  The 
Court has interpreted the requirement of current disability 
thus:

Congress specifically limits entitlement 
for service-connected disease or injury 
to cases where such incidents have 
resulted in a disability.  See 38 U.S.C. 
§ 1110.  In the absence of proof of a 
present disability there can be no valid 
claim.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to report that he experiences certain symptoms.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  See Rucker v. Brown, 10 
Vet. App. 67, 74 (1997).  The veteran is not, however, 
competent to diagnose any medical disorder or render an 
opinion as to the cause or etiology of any current disorder 
because he does not have the requisite medical knowledge or 
training.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The service treatment records are negative for complaints or 
findings of bipolar disorder, with the April 1996 discharge 
examination reflecting normal psychiatric health.

While post-service medical records reveal psychiatric 
treatment, they do not reflect a finding of bipolar disorder.  
In fact, a VA mental health screening report, dated July 
2002, indicates a finding of no bipolar disorder.  
Additionally, the report of an April 2004 VA PTSD examination 
indicates insufficient evidence for a diagnosis of bipolar 
disorder.

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of service connection for bipolar disorder.  In reaching this 
determination, the Board has considered the veteran's 
contention that he was diagnosed with bipolar disorder by a 
private mental health facility in 2002 or 2003.  (See hearing 
transcript, p. 9).  However, the reports of treatment at that 
facility do not reflect such a diagnosis.  In the absence of 
competent proof of the claimed disability, there can be no 
valid claim, and the appeal must be denied.  Brammer.

IV.  New And Material Evidence 

Evidence of record at the time of the December 2002 RO 
decision did not include sufficient information to verify the 
veteran's reported stressors.  Consequently, the RO denied 
the veteran's application to reopen a claim of service 
connection for PTSD.  The veteran did not appeal this 
decision to the Board.  Thus, the RO's decision is final.  
38 U.S.C.A. § 7105, C.F.R. §§ 3.104, 20.200, 20.302, 20.1103.

By an October 2003 statement to the RO, the veteran again 
requested that his claim of service connection for PTSD be 
reopened.  

A veteran may reopen a previously and finally denied claim by 
submitting new and material evidence.  38 C.F.R. § 3.156(a) 
(2008).  New evidence is defined as existing evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2008).  See also Hodge v. West, 155 
F.3d 1356, 1359 (Fed. Cir. 1998).  In deciding the issue of 
whether newly received evidence is "new and material," the 
credibility of the evidence must be presumed.  Justus 
v. Principi, 3 Vet. App. 510, 512, 513 (1992).

At the time of the December 2002 RO decision, there was 
insufficient information to verify the veteran's reported 
stressors.  Additional evidence received since that earlier 
decision now includes such information.  Specifically, in a 
May 2004 statement, and at his April 2008 Video Conference 
hearing, the veteran provided dates and assignment details 
which would aid in verifying his reported stressors.  Thus, 
the Board finds that the additional evidence received since 
the last prior final denial of the veteran's application to 
reopen his claim of service connection for PTSD raises a 
reasonable probability of substantiating the claim.  This 
additional evidence is, therefore, new and material, as 
contemplated by the pertinent law and regulations, and serves 
as a basis to reopen the veteran's claim of service 
connection for PTSD.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a) (2008).

ORDER

Service connection for bipolar disorder is denied.

New and material evidence has been submitted to reopen the 
claim of service connection for PTSD.  To this extent the 
appeal is granted


REMAND

The veteran has reported numerous stressful events in 
service; however, his primary stressors are witnessing the 
shooting death of a friend, Lance Corporal (LCpl) Spivey, and 
witnessing a helicopter crash off of his ship, the USS 
Peleliu.

With respect to the alleged shooting death of LCpl Spivey, 
the veteran has indicated the incident occurred just prior to 
being deployed for an exercise called "Infinite Moonlight."  
(See May 2004 Statement in Support of Claim).  Service 
personnel records show the veteran was deployed for that 
exercise on August 15, 1995.  At his April 2008 hearing, the 
veteran stated that LCpl Spivey was attached to the "9th 
Communication Battalion" at the time of his death.  

Regarding the claimed helicopter crash off the USS Peleliu, 
the veteran has stated that this occurred before his 
deployment for Operation Continue Hope/Quick Draw, and while 
he was attached to the 11th Marine Expeditionary Unit.  (See 
April 2008 hearing transcript, pp. 5, 14).  Service Personnel 
records show that the veteran participated in Operation 
Continue Hope/Quick Draw in March 1994.  These records also 
show that he was aboard the USS Peleliu between September 
1993 and July 1994.  

On remand, the RO should attempt to verify the claimed 
stressors using the foregoing assignment information and 
timeframes.

Accordingly, the case is REMANDED for the following action:

1.	The RO should contact the Marine Corps 
Historical Center/U.S. Army & Joint 
Services Records Research Center the 
(JSRRC), or other appropriate entity, 
to ascertain whether a helicopter 
crashed while lifting off from the "USS 
Peleliu" in 1994, specifically between 
January and April 1994, and whether a 
shooting caused the death of "LCpl 
Spivey" of the "9th Communication 
Battalion" in approximately August 
1995.

2	If, and only if, the above stressors 
are verified, the veteran should be 
scheduled for a VA psychiatric 
examination.  The claims folder should 
be made available to the examiner in 
conjunction with the examination.  
        
The examiner is asked to express an 
opinion as to whether it is at least as 
likely as not, i.e., a 50 percent 
probability or greater, that any 
diagnosed PTSD is related to the 
veteran's witnessing LCpl Spivey's 
death and/or the helicopter crash 
during active military service.  

3	Following completion of the above, the 
RO should 
again review the record.  If the 
benefit sought on appeal remains 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


